       CASE 0:17-cv-04359-JRT-LIB Document 39 Filed 02/26/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA




 NITRIDE SEMICONDUCTORS CO., LTD.,

                     Plaintiff,                        Civil Action No. 17-cv-04359-DWF-LIB

              v.

 DIGI-KEY CORPORATION D/B/A DIGI-
 KEY ELECTRONICS,

                     Defendant.



                                   JOINT STATUS REPORT
       Pursuant to the Court’s December 15, 2017 Order staying this case (Dkt. No. 34),

Plaintiff Nitride Semiconductors Co., Ltd. (“NS”) and Defendant Digi-Key Corporation d/b/a

Digi-Key Electronics (“Digi-Key”) (together the “Parties”) hereby submit this Joint Status

Report regarding the status of Nitride Semiconductors Co., Ltd. v. RayVio Corporation, Case No.

5:17-cv-02952.

       On January 13, 2020, the Court in Nitride Semiconductors Co., Ltd. v. RayVio

Corporation, Case No. 5:17-cv-02952, granted NS’s Motion for Default Judgment and judgment

was entered in favor of Plaintiff Nitride Semiconductor and against Defendant RayVio

Corporation. The default judgment came about due to RayVio’s effective cessation of

operations. On September 13, 2019, RayVio made a General Assignment for the Benefit of

Creditors. It is NS’s understanding that RayVio’s assets were not sufficient to satisfy RayVio’s

outstanding creditors and that as a result RayVio chose to cease funding its defense in the Nitride

Semiconductors Co., Ltd. v. RayVio Corporation case.

       Given the disposition of the Nitride Semiconductors Co., Ltd. v. RayVio Corporation

case, NS seeks to lift the stay in this action, and requests that the Court issue an Order scheduling

a status conference to discuss a revised scheduling order. NS has advised Digi-Key that NS will

seek to file an amended complaint adding new accused products not manufactured by RayVio,
       CASE 0:17-cv-04359-JRT-LIB Document 39 Filed 02/26/20 Page 2 of 3



but NS has not provided a draft complaint or identified any such new accused products to Digi-

Key.

       Digi-key has suggested that the parties explore resolution of this matter given Digi-Key’s

minimal sales of the identified accused products manufactured by RayVio. While NS is open to

exploring resolution, it is not optimistic that one can be had at this time, and NS instructed Digi-

Key to reach out to Nitride’s Japanese Counsel, Tomohiro Yoneyama, to discuss a resolution of

the lawsuit in Minnesota. In any event, several years have passed since NS originally filed this

suit and it is eager to finally prosecute its claims of infringement against Digi-key.




Dated: February 26, 2020

 /s/ Forrest Tahdooahnippah                      /s/ Katherine A. Moerke
 Forrest Tahdooahnippah                          Katherine A. Moerke (0312277)
 forrest@dorsey.com                              katie.moerk@stinson.com
 RJ Zayed                                        David D. Axtell (0314596)
 zayed.rj@dorsey.com                             david.axtell@stinson.com

 Dorsey & Whitney LLP                            Stinson LLP
 50 South Sixth Street                           50 South Sixth Street
 Suite 1500                                      Suite 2600
 Minneapolis, MN 55402-1498                      Minneapolis, MN 55402-1498
 Tel: (612) 340-2600                             Tel: (612) 335-1500
 Fax: (612) 340-2868                             Fax: (612) 335-1657
 Attorneys for Plaintiff                         Attorneys for Defendant
 NITRIDE SEMICONDUCTORS CO.,                     DIGI-KEY CORPORATION
 LTD.




                                                    2
       CASE 0:17-cv-04359-JRT-LIB Document 39 Filed 02/26/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 26, 2020, a true and correct copy of the foregoing

was electronically filed using the CM/ECF filing system with the Clerk of the Court, which sent

a Notice of Electronic Filing to all counsel of record.

                                              By:       /s/ Forrest Tahdooahnippah




                                                    3
